HOBSON, Judge.
The appellant appeals from an order of the Juvenile and Domestic Relations Court permanently committing two of S.’s children to the State Department of Public Welfare adoption unit for subsequent adoption and further granting legal custody to the natural father of the two remaining children of S.
A petition for rehearing was filed .and served 61 days after the entry of the .above described order. Assuming, but not holding, that a petition for rehearing is proper in a proceeding before the Juvenile Court, it is apparent that the petition in this cause was not timely served.
Because the time for filing a notice of appeal from the order was not extended for the period of the pendency of the petition for rehearing, as the latter was not timely served, this appeal was not taken within the appealable period. Bannister v. Allen, Fla.App.1961, 127 So.2d 907.
For the reason stated the appeal is hereby dismissed.
SHANNON, Acting C. J., and LILES, J., concur.